Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eugene Rath on 7/21/2022.

The application has been amended as follows: 

IN THE CLAIMS:


Delete claims 1-11.


12. (New)   A method of treating a human in need of an increased quantity of tear fluid in their eye, the method consisting essentially of administering to the human in need thereof a therapeutically effective amount of an extract of the rhizome of Kaempferia parviflora to effectively treat the human in need of an increased quantity of tear fluid in their eye, wherein the extract consists essentially of 3,5,7,3',4'-Pentamethoxyflavone, 5,7,4’-Trimethoxyflavone, 5,7-Dimethoxyflavone, 3,5, 7-Trimethoxyflavone, and 3,5,7,4’-trimethoxyflavone, and the total mass of them in the entire method is not less than 10 wt.% and not greater than 20 wt.%.


The following is an examiner’s statement of reasons for allowance:   there is no motivation to use the rhizome of Kaempferia parviflora to effectively treat a human in need of an increased quantity of tear fluid in their eye. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655